         Case 6:21-cv-00571-ADA Document 23 Filed 08/11/21 Page 1 of 26




                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

                                                  )      Case No. 6:21-cv-571-ADA
                                                  )
PARUS HOLDINGS INC.,                              )
                                                  )
               Plaintiff,
                                                  )      JURY TRIAL DEMANDED
               v.                                 )
                                                  )
GOOGLE, LLC,                                      )
                                                  )
               Defendant.                         )
                                                  )


            PARUS HOLDING INC.’S FIRST AMENDED COMPLAINT FOR
                         PATENT INFRINGEMENT


       Plaintiff Parus Holdings Inc. (“Parus” or “Plaintiff”) brings this First Amended Complaint

for patent infringement (“Amended Complaint”) and for a Jury Trial against Google, LLC

(“Google” or “Defendant”). Parus alleges as follows:

                                          THE PARTIES

       1.      Plaintiff Parus Holdings Inc. is a Delaware corporation having its principal place

of business at 3000 Lakeside Drive, Suite 110S, Bannockburn, IL 60015.
       2.      Parus is the owner by assignment of U.S. Patent No. 6,721,705 (“the ’705 Patent”),

U.S. Patent No. 7,881,941 (“the ’941 Patent”), and U.S. Patent No. 7,386,455 (“the ’455 Patent”)

(collectively, “the Asserted Patents”).

       3.      Defendant Google LLC is a Delaware corporation with a principal place of business

located at 1600 Amphitheatre Parkway, Mountain View, California 94043.

       4.      Google is registered to do business in Texas and can be served via its registered

agent, Corporation Service Company dba CSC – Lawyers Incorporating Service Company at 211

East 7th Street, Suite 620, Austin, Texas 78701-3218.




 Case No. 6:21-cv-571-ADA                     1                         AMENDED COMPLAINT
         Case 6:21-cv-00571-ADA Document 23 Filed 08/11/21 Page 2 of 26




        5.      Google maintains a permanent physical presence within the Western District of

Texas, conducting business from at least its locations at: 9606 North Mo-Pac Expressway, Suite

700, Austin, Texas 78759; 500 West 2nd Street, Suite 2000, Austin, Texas 78701; 4100 Smith

School Road, Austin, Texas 78744; as well as other locations in and around the Austin area.

        6.      Google has also recently signed a lease for an entire 35-story tower under

construction at West Cesar Chavez and Nueces streets in downtown Austin, Texas.

        7.      Google currently employs more than 800 people in Austin, Texas.

        8.      Google has placed or contributed to placing infringing products, including but not

limited to the Google Pixel 3, into the stream of commerce via an established distribution channel

knowing or understanding that such products would be sold and used in the United States,

including in the Western District of Texas. On information and belief, Google also has derived

substantial revenues from infringing acts in the Western District of Texas, including from the sale

and use of infringing products including but not limited to the Google Pixel 3.

        9.      Google had constructive notice of the Asserted Patents based on Parus’s marking

at least as of 2014.

                                  JURISDICTION AND VENUE

        10.     This is an action for patent infringement arising under the patent laws of the United

States, Title 35 of the United States Code. Accordingly, this Court has subject matter jurisdiction

pursuant to 28 U.S.C. §§ 1331 and 1338(a).

        11.     This Court has specific personal jurisdiction over Defendant at least in part because

Defendant conducts business in this Judicial District. Parus’s causes of action arise, at least in part,

from Defendant’s contacts with and activities in the State of Texas and this Judicial District. Upon

information and belief, each Defendant has committed acts of infringement within the State of

Texas and this Judicial District by, inter alia, directly using, selling, offering to sell, or importing

products that infringe one or more claims of the Asserted Patents.




 Case No. 6:21-cv-571-ADA                        2                           AMENDED COMPLAINT
          Case 6:21-cv-00571-ADA Document 23 Filed 08/11/21 Page 3 of 26




         12.   Defendant has committed acts within this District giving rise to this action and have

established sufficient minimum contacts with the State of Texas such that the exercise of

jurisdiction would not offend traditional notions of fair play and substantial justice.

         13.   Venue is proper in this Judicial District pursuant to 28 U.S.C. § 1400(b). Venue is

proper for Google because (1) it has regular and established place of business in this Judicial

District and (2) it has committed and continues to commit acts of patent infringement in this

Judicial District by, inter alia, directly using, selling, offering to sell, or importing products that

infringe one or more claims of the Asserted Patents.

                                         BACKGROUND

         14.   Founded in 1997, Parus provides innovative solutions to businesses and

individuals, enabling thousands of professionals to stay in touch and in control of their

communications. Its patented, voice-driven applications, deep understanding of the needs and

challenges of the market, and passion for unsurpassed customer service have kept Parus at the

forefront of the unified communications industry for more than twenty years. Parus is a pioneer

in this space, offering voice-driven unified communications and voice assistant solutions,

including messaging, voice search, collaboration, presence and real-time communications for

mobile communities and businesses.

         15.   On information and belief, Google was founded in 1996 and currently offers a

variety of services and products, including, inter alia, search-engine services, consumer-level web-

based services (i.e., “Gmail”), software (including the Android operating system and Chrome

browser), hardware (including the Pixel smartphone, Chromecast devices, and Nest devices),

enterprise services, internet services, and other e-commerce services.                     See, e.g.,

https://about.google/products/. Alphabet1 reported $56.9 billion in revenue in the fourth quarter

of 2020. See https://abc.xyz/investor/static/pdf/2020Q4_alphabet_earnings_release.pdf.




1
 Google was restructured with Alphabet as its parent company in 2015. Google is a wholly owned
subsidiary of Alphabet. https://abc.xyz/investor/founders-letters/2015/.


    Case No. 6:21-cv-571-ADA                     3                          AMENDED COMPLAINT
          Case 6:21-cv-00571-ADA Document 23 Filed 08/11/21 Page 4 of 26




         16.     Google has incorporated Parus’s technology into its products and offerings without

authorization.

                                   THE ASSERTED PATENTS
         17.     The ’705 Patent, ’941 Patent, and ’455 Patent are related and share a specification.

The ’705 Patent, ’941 Patent, and ’455 Patent relate to “robust and highly reliable” systems for

users to search the internet using voice-enabled devices. ’705 Patent at 1:15–16.2 At the time of

the invention, users were limited in the devices they could use to conduct web searches (i.e.,

conventional computers, PDAs, or web-phones/web-pagers). As explained in the specification,

these devices had numerous limitations, including (i) the form of the devices, their portability, and

their ability to connect to the Internet; (ii) the compatibility of the devices with particular web site

designs; and (iii) the devices’ responsiveness to rapid changes in website content (e.g., “[t]he

design of the web site may change, the information required by the web site in order to perform

searches may change, and the method of reporting search results may change”). Id. at 1:25–2:52.

Therefore, there was a need for a system that could “detect modifications to web sites and adapt

to such changes in order to quickly and accurately provide the information requested by a user

through a voice enabled device.” Id. at 2:32–36.

         18.     Voice-enabled searches of the Internet present several unique technological

hurdles. For example, unlike regular browser-based or application-based searches, a voice-

enabled device must limit its results because a user simply cannot listen to an entire page worth of

search results. See id. at 2:36–52. Voice users are especially sensitive to latency and expect

immediate responses to their search requests. Id. Indeed, rapid responses are an essential feature

of a voice system’s desirability and usability. Id. And “[a] system that introduces too much delay

between the time a user makes a request and the time of response will not be tolerated by users

and will lose its usefulness.” Id. at 2:43–46.




2
 For clarity, these citations are to the ’705 Patent specification, but similar disclosures are present
for each of the ’941 Patent and ’455 Patent.


    Case No. 6:21-cv-571-ADA                     4                           AMENDED COMPLAINT
         Case 6:21-cv-00571-ADA Document 23 Filed 08/11/21 Page 5 of 26




       19.     The inventors of the Asserted Patents were thus presented with a technical problem:

how to quickly provide complete, timely, and relevant web site search results to voice-enabled

devices, accounting for the rapidly changing nature of web sites and Internet applications. ’705

Patent at 2:32–26, 17:9–15. The inventors thus developed specific and concrete ways of solving

the technical problems presented by voice-based internet searching, developing a robust,

innovative system to provide quick, reliable results to the voice-based user that can access web

sites in a ranked order in response to a voice request, and discover new web sites using, inter alia,

content extraction, pinging, polling, and ranking. See, e.g., id. at 6:58–7:30, 17:48–18:4, 19:3–21.

       20.     The claims of these patents vary in scope, and no single claim is representative of

all the Asserted Patents or their claims. For example, the ’705 Patent concerns how to determine

from which website to retrieve information in response to a speech command from a pre-selected

web site using a specific polling and ranking mechanism. See, e.g., ’705 Patent at 20:3–17. The

’705 patent further claims a “content extraction agent,” a “content descriptor,” and a “content

fetcher.” See, e.g., id. at 19:60–67. The specification describes and gives descriptions of these

features, for example, describing a “content extraction agent” as “allow[ing] the web browsing

server 102 to properly format requests and read responses provided by the web site 114;” a “content

descriptor” as “direct[ing] the extraction agent where to extract data from the accessed web page

and how to format a response to the user utilizing that data;” and a “content fetcher” as “retriev[ing]

information from a web site.” Id. at 7:2–28, 9:35–37.

       21.     For another example, the ’941 Patent concerns how to determine from which

website to retrieve information in response to a speech command from pre-selected web sites by

sequentially accessing at least some of the pre-selected web sites. ’941 Patent at 19:30–34, 20:45–

48. The ’941 Patent claims that the pre-selected web sites can be ranked and describes a number

of ways to order those sites. See, e.g., id. at 20:16–40, 21:1–4. The ’941 Patent further claims a

“content descriptor,” which the specification describes, for example, as “direct[ing] the extraction

agent where to extract data from the accessed web page and how to format a response to the user

utilizing that data.” Id. at 20:11–15, 20:65–67; 7:8–28.



 Case No. 6:21-cv-571-ADA                        5                          AMENDED COMPLAINT
          Case 6:21-cv-00571-ADA Document 23 Filed 08/11/21 Page 6 of 26




         22.   For another example, the ’455 Patent concerns controlling online functionality and

items in a remote system using audio commands and grammar. See, e.g., ’455 Patent at 19:40–42.

The patent further claims using polling mechanisms to determine operability. See, e.g., id. at

16:42–65, 20:548–51.

         23.   Parus expects that at least some terms as used in the claims will be subject to

construction in this case based on both the intrinsic record and, to the extent necessary, extrinsic

evidence, including testimony from expert witnesses.

                 GOOGLE’S INFRINGING PRODUCTS AND SERVICES
         24.   Upon information and belief, Google has infringed and continues to directly

infringe one or more claims of the Asserted Patents, as shown below, acting through the Android

operating system, including Google Assistant, as implemented on Google devices, including Pixel

devices, Nest devices, Chromecast devices, Pixelbook devices, and Fitbit devices, including but

are not limited to, Google’s Pixel phones, including the Pixel C, Pixel, Pixel XL, Pixel 2, Pixel 2

XL, Pixel 3, Pixel 3 XL, Pixel Slate, Pixel 3a, Pixel 3a XL, Pixel 4, Pixel 4 XL, Pixel 4a, Pixel 4a

with 5G, Pixel 5 (collectively, “the Pixel Products”)3; Google’s line of Nest products, including

Nest thermostats, Nest cameras, Next Hello video doorbell, Nest Secure alarm system, Google

Nest Hub Max, Nest Mini, and Nest x Yale lock, including older generations of these products,

such as Google Home, Google Home Mini, and Google Home Max (collectively, “the Nest

Products”)4; Google’s Chromecast devices (collectively, “the Chromecast Products”); Google’s

Pixelbook and Pixelbook Go devices5 (collectively, “the Pixelbook Products”); Google’s Fitbit



3

https://support.google.com/assistant/answer/9475056?co=GENIE.Platform%3DAndroid&hl=en#
:~
:text=The%20new%20Google%20Assistant%20is,more%20with%20just%20your%20voice.
4
  https://support.google.com/googlenest/answer/9325085?hl=en.
5

https://support.google.com/pixelbook/answer/9501142?hl=en#:~:text=Get%20to%20know%20th
e
%20basics.%20First%2C%20get%20familiar,conversation%20with%20your%20Google%20Ass
istant%20in%20laptop%20mode.


    Case No. 6:21-cv-571-ADA                   6                          AMENDED COMPLAINT
           Case 6:21-cv-00571-ADA Document 23 Filed 08/11/21 Page 7 of 26




devices (collectively, “the Fitbit Products”); Google’s Stadia Controller (“the Stadia Controller”);

and Google’s Google Glass (“Google Glass”) (collectively, “the Google Accused Products”).6 On
information and belief, Google has released different versions of the Pixel Products, the Nest

Products, the Chromecast Products, the Pixelbook Products, the Fitbit Products, the Stadia

Controller, and Google Glass, but on information and belief, each of these products infringed

through use of Google Assistant at least since Google Assistant’s release in 2016.7

                                             COUNT I

                GOOGLE’S INFRINGEMENT OF U.S. PATENT NO. 6,721,705

         25.     Parus restates and incorporates by reference all of the allegations made in the

preceding paragraphs as though fully set forth herein.

         26.     Parus is the owner, by assignment, of the ’705 Patent. A true copy of the ’705

Patent granted by the U.S. Patent & Trademark Office is attached as Exhibit 1.

         27.     Defendant Google has directly infringed, and is continuing to directly infringe,

literally or under the doctrine of equivalents, at least independent claim 1 of Parus’s ’705 Patent

by making, using, selling, and/or offering for sale the Google Accused Products, including at least

the Pixel Products, the Nest Products, the Chromecast Products, and the Fitbit Products operating

the Android operating system, including Google Assistant, in the United States, and operating

through the Google Accused Products operating the Android operating system in violation of 35

U.S.C. § 271(a).

         28.     Upon filing of the complaint or shortly thereafter, Defendant Google has

knowledge of the ’705 Patent.

         29.     The Google Accused Products in conjunction with Google Assistant form an

internet voice browsing system for gathering information from Web sites on the Internet. The

following exemplary documents provide support to demonstrate how the Google Accused

Products in conjunction with Google Assistant practice at least claim 1 of the ’705 Patent: Andrew


6
    https://support.google.com/stadia/answer/9592823?hl=en.
7
    https://www.techrepublic.com/article/google-assistant-the-smart-persons-guide/.


    Case No. 6:21-cv-571-ADA                    7                         AMENDED COMPLAINT
         Case 6:21-cv-00571-ADA Document 23 Filed 08/11/21 Page 8 of 26




Nusca, How voice recognition will change the world (Nov. 4, 2011), available at

https://www.zdnet.com/article/how-voice-recognition-will-change-the-world/,        Gene    Munster,

Will Thompson, Annual Digital Assistant IQ Test – Siri, Google Assistant, Alexa, Cortana (Jul.

25,    2018),     available     at    https://loupventures.com/annual-digital-assistant-iq-test-siri-

googleassistant-alexa-cortana/, Extending the assistant (Jan. 29, 2019), available at

https://developers.google.com/actions/extending-the-assistant, and Voice Browsing (Jan. 29,

2019), available at https://www.w3.org/standards/webofdevices/voice, How Search organizes

information             (Jan.            29,             2019),             available             at

https://www.google.com/search/howsearchworks/crawling-indexing/;                  see           also

https://money.cnn.com/2017/04/20/technology/google-home-voice-recognition/index.html;

https://www.cnet.com/home/smart-home/every-google-assistant-command-for-your-nest-

speaker-or-display; https://www.fitbit.com/global/us/technology/voice.

       30.      The Google Accused Products in conjunction with Google Assistant include at least

one             CPU-based            media           server.                     See,           e.g.,

https://support.google.com/pixelphone/answer/7157629?hl=en;

https://support.google.com/pixelphone/answer/7158570?hl=en#zippy=%2Cpixel;

https://support.google.com/googlenest/answer/7072284?hl=en#zippy=%2Cgoogle-nest-

hub%2Cgoogle-home;            https://arstechnica.com/gadgets/2018/10/google-home-hub-review-a-

minimum-viable-product-with-potential;

https://www.smartwatchspecifications.com/Products/fitbit-versa-3-smart-watch-specs-review.

       31.      The Google Accused Products in conjunction with Google Assistant include the

media server having at least a speech recognition engine, a speech synthesis engine, an interactive

voice response application, a call processing system, and telephony hardware, where the media

server is configured to receive a speech command from a user and to convert the speech command

into a digital data message and is also configured to receive a speech command from a user and to

convert the speech command into a digital data message.




 Case No. 6:21-cv-571-ADA                       8                          AMENDED COMPLAINT
          Case 6:21-cv-00571-ADA Document 23 Filed 08/11/21 Page 9 of 26




         32.      For example, Google Assistant is built-in to the Google Accused Products,

including the Pixel Products, the Nest Products, and the Fitbit Products.              See, e.g.,

https://assistant.google.com/platforms/phones/;

https://money.cnn.com/2017/04/20/technology/google-home-voice-recognition/index.html;

https://www.cnet.com/home/smart-home/every-google-assistant-command-for-your-nest-

speaker-or-display; https://www.fitbit.com/global/us/technology/voice.

         33.      For example, the Pixel Products with Google Assistant include both a top and

bottom microphone. See, e.g., https://support.google.com/pixelphone/answer/7157629?hl=en.

One or more of the Nest Products and the Fitbit Products similarly include microphones and audio

output         devices.         https://money.cnn.com/2017/04/20/technology/google-home-voice-

recognition/index.html;           https://www.cnet.com/home/smart-home/every-google-assistant-

command-for-your-nest-speaker-or-display; https://www.fitbit.com/global/us/technology/voice.

         34.      The Google Accused Products in conjunction with Google Assistant are also

systems for retrieving information from pre-selected web sites by uttering speech commands into

a voice enabled device. For example, Google touts the Google Assistant on its web pages.




See, e.g., https://store.google.com/us/category/phones?hl=en-US.

         35.      For example, Google indicates that the Pixel devices in conjunction with Google

Assistant will “help you find answers and control your phone and compatible smart home devices




 Case No. 6:21-cv-571-ADA                       9                        AMENDED COMPLAINT
          Case 6:21-cv-00571-ADA Document 23 Filed 08/11/21 Page 10 of 26




–   all     with      a   simple    squeeze    or     by   using   your    voice.”       See   e.g.,

https://www.blog.google/products/pixel/google-pixel-3.

          36.      Google Assistant retrieves information from pre-selected websites that have

already been crawled by the Googlebot.




See, e.g., https://support.google.com/webmasters/answer/182072.




See, e.g., https://www.google.com/search/howsearchworks/crawling-indexing/.




See, e.g., https://searchengineland.com/google-assistant-guide-270312.

          37.      Additionally, the Google Accused Products include call processing systems and

telephony       hardware,       including     responding     to     messages.          See,    e.g.,

https://www.businessinsider.com/can-google-home-make-phone-calls;

https://support.google.com/googlenest/answer/9465808?co=GENIE.Platform%3DAndroid&hl=e

n-AU.

          38.      The Google Accused Products in conjunction with Google Assistant include at least

a database containing a list of web sites stored on magnetic media.                      See, e.g.,

https://developers.google.com/search/docs/beginner/how-search-works (discussing crawling and

indexing); https://www.google.com/search/howsearchworks/crawling-indexing.




 Case No. 6:21-cv-571-ADA                        10                        AMENDED COMPLAINT
        Case 6:21-cv-00571-ADA Document 23 Filed 08/11/21 Page 11 of 26




       39.     The Google Accused Products in conjunction with Google Assistant include a rank

assigned to each one of the web sites and stored in the database.                         See, e.g.,

https://moz.com/blog/how-to-rank-on-google-home (discussing “ranking for voice,” “Google

Home is a single-result search device, and featured snippets were designed for exactly this

purpose.”);                         https://www.google.com/search/howsearchworks/algorithms/;

https://www.google.com/search/howsearchworks/crawling-indexing;                   see           also

https://en.wikipedia.org/wiki/Google_data_centers. In particular, Google Assistant determines

ranks for each website to determine from what website to extract responses.               See, e.g.,

https://developers.google.com/assistant/howassistantworks/responses;

https://pedestalsearch.com/seo-rank-google-digital-assistant.

       40.     For example, the Google Accused Products in conjunction with Google Assistant

include a CPU-based web browsing server that includes at least a content extraction agent, a

content fetcher, a polling and ranking agent, and a content descriptor file. The web browsing

servers of the Google Accused Products are configured to receive a digital data message from the

media server and configured to access one of the web sites having the highest rank and to retrieve

information     from      at    least     one     of    the     web      sites.         See,    e.g.,

https://developers.google.com/assistant/howassistantworks/responses;

https://pedestalsearch.com/seo-rank-google-digital-assistant. See also https://moz.com/blog/how-

to-rank-on-google-home (“Here’s a question that should have a factual answer, but, for whatever

reason, that answer is not available in Google's Knowledge Graph. So, the answer is extracted

from Wikipedia and presented as a featured snippet. It's interesting to note that the answer (twelve)

is pulled out of the paragraph and presented on its own...”).

       41.     The Google Accused Products in conjunction with Google Assistant include a

media server configured to generate an audio message representing the information and to transmit

the audio message to a user, as discussed above. For example, the Google Accused Products in

conjunction with Google Assistant can handle voice commands on the devices themselves or with

help from the cloud and produce an audio response.



 Case No. 6:21-cv-571-ADA                       11                         AMENDED COMPLAINT
        Case 6:21-cv-00571-ADA Document 23 Filed 08/11/21 Page 12 of 26




See, e.g., https://blog.google/products/pixel/pixel-3-and-device-ai-putting-superpowers-your-
pocket/.




See, e.g., https://ai.googleblog.com/2018/05/duplex-ai-system-for-natural-conversation.html.

       42.     For example, the Google Accused Products in conjunction with Google Assistant

can   handle    voice   commands      and    generate   an    audio   message.       See,      e.g.,

https://blog.google/products/pixel/pixel-3-and-device-ai-putting-superpowers-your-pocket/;      see

also https://ai.googleblog.com/2018/05/duplex-ai-system-for-natural-conversation.html.          The

Google Accused Products in conjunction with Google Assistant includes said speech synthesis

device configured to produce an audio message containing.




 Case No. 6:21-cv-571-ADA                    12                         AMENDED COMPLAINT
        Case 6:21-cv-00571-ADA Document 23 Filed 08/11/21 Page 13 of 26




See, e.g., https://assistant.google.com/explore?hl=en_us; see also https://moz.com/blog/how-to-

rank-on-google-home (“Google Home starts with the short answer: ‘Twelve’. Then, it moves on

to attribution: ‘According to Wikipedia...’.” “In this case, we get attribution first (‘According to

Universe Today...’), followed by the full snippet. Even though this snippet is fairly long, Google

Home chooses to read the full contents.”).

       43.     The Google Accused Products in conjunction with Google Assistant includes at

least a polling mechanism configured to periodically send a polling digital data message to each

one of the web sites and to receive a response, such that each web site becomes a polled web site.

The polling mechanism in each of the Google Accused Products is configured to decrease the rank

of the polled web site if no response is received from the polled web site and is also configured to

decrease the rank of the polled web site if an unexpected response is received from the polled web

site. The polling mechanism in each of the Google Accused Products is also configured to decrease

the rank of the polled web site if a response time of the polled web site is longer than a second

response time of a second polled web site.

       44.     For example, the Google Accused Products in conjunction with Google Assistant

use a wide variety of polling mechanisms to determine the quality of a webpage and to change the

rank of the site, including using polling digital data message and whether a response is received

from           a          polled          web            site.                   See,          e.g.,

https://developers.google.com/search/docs/advanced/guidelines/cloaking;

https://stackoverflow.com/questions/1878364/how-does-google-know-you-are-cloaking;

https://www.google.com/search/howsearchworks/algorithms/            (Quality       of     content);

https://developers.google.com/search/docs/advanced/guidelines/webmaster-guidelines.

       45.     Parus has been damaged by the infringement of one or more claims of the ’705

Patent by Google. Parus is entitled to recover from Google the damages sustained by Parus as a

result of Google’s wrongful acts.

                                             COUNT II




 Case No. 6:21-cv-571-ADA                       13                        AMENDED COMPLAINT
          Case 6:21-cv-00571-ADA Document 23 Filed 08/11/21 Page 14 of 26




                GOOGLE’S INFRINGEMENT OF U.S. PATENT NO. 7,881,941
          46.   Parus restates and incorporates by reference all of the allegations made in the

preceding paragraphs as though fully set forth herein.

          47.   Parus is the owner, by assignment, of the ’941 Patent. A true copy of the ’941

Patent granted by the U.S. Patent & Trademark Office is attached as Exhibit 2.

          48.   Google has directly infringed, and is continuing to directly infringe, literally or

under the doctrine of equivalents, at least independent claim 1 of the ’941 Patent by making, using,

selling, and/or offering for sale Google Accused Products, including the Pixel Products, operating

the Android operating system, including Google Assistant, in the United States, and operating

through the Pixel Products operating the Android operating system in violation of 35 U.S.C. §

271(a).

          49.   Upon filing of the complaint or shortly thereafter, Google has knowledge of the

’941 Patent.

          50.   The Google Accused Products in conjunction with Google Assistant perform a

method for retrieving information from pre-selected web sites by uttering speech commands into

a voice enabled device and for providing to users retrieved information in an audio form via the

voice enabled device. The following exemplary documents provide support to demonstrate how

the Google Accused Products in conjunction with Google Assistant practice at least claim 1 of the

’941 Patent: Andrew Nusca, How voice recognition will change the world (Nov. 4, 2011),

available at https://www.zdnet.com/article/how-voice-recognition-will-change-the-world/, Gene

Munster, Will Thompson, Annual Digital Assistant IQ Test – Siri, Google Assistant, Alexa,

Cortana (Jul. 25, 2018), available at https://loupventures.com/annual-digital-assistant-iq-test-siri-

googleassistant-alexa-cortana/, Extending the assistant (Jan. 29, 2019), available at

https://developers.google.com/actions/extending-the-assistant, and Voice Browsing (Jan. 29,

2019), available at https://www.w3.org/standards/webofdevices/voice, How Search organizes

information             (Jan.             29,            2019),             available             at

https://www.google.com/search/howsearchworks/crawling-indexing/;see                             also



 Case No. 6:21-cv-571-ADA                       14                         AMENDED COMPLAINT
           Case 6:21-cv-00571-ADA Document 23 Filed 08/11/21 Page 15 of 26




https://money.cnn.com/2017/04/20/technology/google-home-voice-recognition/index.html;

https://www.cnet.com/home/smart-home/every-google-assistant-command-for-your-nest-

speaker-or-display; https://www.fitbit.com/global/us/technology/voice.

          51.   In providing the Google Accused Products in conjunction with Google Assistant,

Google provides a computer operatively connected to the internet at least one speaker-independent

speech recognition engine and at least one speech synthesis engine.

          52.   For example, the Google Accused Products in conjunction with Google Assistant

include          at        least           one          computer.                   See,          e.g.,

https://support.google.com/pixelphone/answer/7157629?hl=en;

https://support.google.com/pixelphone/answer/7158570?hl=en#zippy=%2Cpixel;

https://support.google.com/googlenest/answer/7072284?hl=en#zippy=%2Cgoogle-nest-

hub%2Cgoogle-home;          https://arstechnica.com/gadgets/2018/10/google-home-hub-review-a-

minimum-viable-product-with-potential;

https://www.smartwatchspecifications.com/Products/fitbit-versa-3-smart-watch-specs-review.

          53.   Google Assistant is built-in to Google Accused Products, including the hardware

and   software    to   accept      audio   inputs     and   create   audio   outputs.      See,   e.g.,

https://assistant.google.com/platforms/phones/;

https://money.cnn.com/2017/04/20/technology/google-home-voice-recognition/index.html;

https://www.cnet.com/home/smart-home/every-google-assistant-command-for-your-nest-

speaker-or-display; https://www.fitbit.com/global/us/technology/voice.

          54.   For example, the Pixel Products with Google Assistant include both a top and

bottom microphone. See, e.g., https://support.google.com/pixelphone/answer/7157629?hl=en.

One or more of the Google Accused Products similarly include microphones and audio output

devices.                        https://money.cnn.com/2017/04/20/technology/google-home-voice-

recognition/index.html;            https://www.cnet.com/home/smart-home/every-google-assistant-

command-for-your-nest-speaker-or-display; https://www.fitbit.com/global/us/technology/voice.




 Case No. 6:21-cv-571-ADA                        15                          AMENDED COMPLAINT
          Case 6:21-cv-00571-ADA Document 23 Filed 08/11/21 Page 16 of 26




          55.      In providing the Google Accused Products in conjunction with Google Assistant,

Google provides a voice enabled device operatively connected to said computer, said voice

enabled device configured to receive speech commands from users. As discussed above, the

Google Accused Devices in conjunction with Google Assistant are systems for retrieving

information from pre-selected web sites by uttering speech commands into a voice enabled device.

For example, Google touts the Google Assistant on its web pages.




See, e.g., https://store.google.com/us/category/phones?hl=en-US.

          56.      For example, Google indicates that the Pixel Products in conjunction with Google

Assistant will “help you find answers and control your phone and compatible smart home devices

–   all     with      a   simple    squeeze    or        by   using   your   voice.”   See,   e.g.,
https://www.blog.google/products/pixel/google-pixel-3.

          57.      Google Assistant retrieves information from pre-selected websites that have

already been crawled by the Googlebot.




See, e.g., https://support.google.com/webmasters/answer/182072.



 Case No. 6:21-cv-571-ADA                           16                       AMENDED COMPLAINT
           Case 6:21-cv-00571-ADA Document 23 Filed 08/11/21 Page 17 of 26




See, e.g., https://www.google.com/search/howsearchworks/crawling-indexing/.




See, e.g., https://searchengineland.com/google-assistant-guide-270312.

       58.       In providing the Google Accused Products in conjunction with Google Assistant,

Google provides a voice-enabled device operatively connected to a computer and configured to

receive speech commands from users, as discussed above.

       59.       In providing the Google Accused Products in conjunction with Google Assistant,

Google provides at least one instruction set stored in a database operatively connected to a

computer, where the instruction set includes a plurality of pre-selected website addresses that each

identify     a    website   containing     information    to    be    retrieved.       See,    e.g.,

https://developers.google.com/search/docs/beginner/how-search-works (discussing crawling and

indexing); https://www.google.com/search/howsearchworks/crawling-indexing.

       60.       In providing the Google Accused Products in conjunction with Google Assistant,
Google provides a speech command to said speaker-independent speech recognition engine, said

speech command corresponding to said instruction set. For example, when a user states a speech

command, Google provides that speech command to the speaker-independent speech recognition

engine, and the speech commands correspond to some instruction set.                      See, e.g.,

https://support.google.com/googlenest/answer/7072091?hl=en;

https://www.cnet.com/home/smart-home/google-home-and-google-nest-link-these-weather-

services-for-the-most-accurate-forecast;     https://cognitiveseo.com/blog/17398/google-answer-

box; https://moz.com/blog/how-to-rank-on-google-home.




 Case No. 6:21-cv-571-ADA                      17                         AMENDED COMPLAINT
        Case 6:21-cv-00571-ADA Document 23 Filed 08/11/21 Page 18 of 26




        61.     The speaker-independent speech recognition engine in the Google Accused

Products in conjunction with Google Assistant receives the speech command and selects the

corresponding recognition grammar upon receiving the speech command.                          See, e.g.,

https://support.google.com/googlenest/answer/7072091?hl=en;

https://www.cnet.com/home/smart-home/google-home-and-google-nest-link-these-weather-

services-for-the-most-accurate-forecast (“Google smart speakers and displays use data from The

Weather Channel by default”); https://cognitiveseo.com/blog/17398/google-answer-box.

        62.     The computer in the Google Accused Products in conjunction with Google

Assistant retrieves an instruction set corresponding to the recognition grammar selected by the

speaker independent speech recognition engine, as discussed above.

        63.     The computer in the Google Accused Products in conjunction with Google

Assistant accesses at least one of the plurality of web sites identified by the instruction set to obtain

the information to be retrieved. The computer first accesses the first web site of the plurality of

web sites and, if the information to be retrieved is not found at the first web site, the computer

sequentially accesses the plurality of web sites until the information to be retrieved is found or

until    the     plurality    of     web      sites    has     been     accessed.          See,     e.g.,

https://cognitiveseo.com/blog/17398/google-answer-box;

https://developers.google.com/search/docs/beginner/how-search-works             (discussing    “serving

results” by “search[ing] the index for matching pages and return[ing] the results we believe are the

most relevant to the user”); https://www.google.com/search/howsearchworks/responses.




 Case No. 6:21-cv-571-ADA                        18                           AMENDED COMPLAINT
        Case 6:21-cv-00571-ADA Document 23 Filed 08/11/21 Page 19 of 26




See, e.g., https://ai.googleblog.com/2018/05/duplex-ai-system-for-natural-conversation.html.

       64.     The speech synthesis engine in the Google Accused Products in conjunction with

Google Assistant produces an audio message containing any retrieved information from the pre-

selected Web sites. See, e.g., https://blog.google/products/pixel/pixel-3-and-device-ai-putting-

superpowers-your-pocket/; see also, https://ai.googleblog.com/2018/05/duplex-ai-system-for-

natural-conversation.html. The Google Accused Products in conjunction with Google Assistant

includes the speech synthesis device configured to produce an audio message containing.




See, e.g., https://assistant.google.com/explore?hl=en_us; see also https://moz.com/blog/how-to-

rank-on-google-home (“Google Home starts with the short answer: ‘Twelve’. Then, it moves on

to attribution: ‘According to Wikipedia...’.” “In this case, we get attribution first (‘According to

Universe Today...’), followed by the full snippet. Even though this snippet is fairly long, Google

Home chooses to read the full contents.”).




 Case No. 6:21-cv-571-ADA                      19                         AMENDED COMPLAINT
          Case 6:21-cv-00571-ADA Document 23 Filed 08/11/21 Page 20 of 26




          65.   The speech synthesis engine in the Google Accused Products in conjunction with

Google Assistant transmits the audio message to users via the voice enabled device, as discussed

above.

          66.   Parus has been damaged by the infringement of the claims of the ’941 Patent by

Google. Parus is entitled to recover from Google the damages sustained by Parus as a result of

Google’s wrongful acts.

                                           COUNT III
                GOOGLE’S INFRINGEMENT OF U.S. PATENT NO. 7,386,455

          67.   Parus restates and incorporates by reference all of the allegations made in the

preceding paragraphs as though fully set forth herein.

          68.   Parus is the owner, by assignment, of the ’455 Patent. A true copy of the ’455

Patent granted by the U.S. Patent & Trademark Office is attached as Exhibit 3.

          69.   Google has directly infringed, and is continuing to directly infringe, literally or

under the doctrine of equivalents, at least independent claim 1 of the ’455 Patent by making, using,

selling, and/or offering for sale Google Accused Products, including the Pixel Products, operating

the Android operating system, including Google Assistant, in the United States, and operating

through the Pixel Products operating the Android operating system in violation of 35 U.S.C. §

271(a).

          70.   Upon filing of the complaint or shortly thereafter, Google has knowledge of the

’455 Patent.

          71.   The Google Accused Products in conjunction with Google Assistant perform a

method for controlling at least one remote system by uttering speech commands into a voice-

enabled device. The following exemplary documents provide support to demonstrate how the

Google Accused Products in conjunction with Google Assistant practice at least claim 1 of the

’455 Patent: Andrew Nusca, How voice recognition will change the world (Nov. 4, 2011),

available at https://www.zdnet.com/article/how-voice-recognition-will-change-the-world/, Gene

Munster, Will Thompson, Annual Digital Assistant IQ Test – Siri, Google Assistant, Alexa,



 Case No. 6:21-cv-571-ADA                      20                         AMENDED COMPLAINT
          Case 6:21-cv-00571-ADA Document 23 Filed 08/11/21 Page 21 of 26




Cortana (Jul. 25, 2018), available at https://loupventures.com/annual-digital-assistant-iq-test-siri-

googleassistant-alexa-cortana/, Extending the assistant (Jan. 29, 2019), available at

https://developers.google.com/actions/extending-the-assistant, and Voice Browsing (Jan. 29,

2019),      available    at    https://www.w3.org/standards/webofdevices/voice;     see      generally

https://support.google.com/googlenest/answer/7073578?hl=en;

https://www.fitbit.com/global/us/technology/voice.

          72.     In providing the Google Accused Products in conjunction with Google Assistant,

Google provides a computer operatively connected to the internet, at least one speaker-independent

speech recognition engine and at least one speech synthesis engine.

          73.     For example, the Google Accused Products in conjunction with Google Assistant

include             at         least         one           computer.               See,          e.g.,

https://support.google.com/pixelphone/answer/7157629?hl=en;

https://support.google.com/pixelphone/answer/7158570?hl=en#zippy=%2Cpixel;

https://support.google.com/googlenest/answer/7072284?hl=en#zippy=%2Cgoogle-nest-

hub%2Cgoogle-home;              https://arstechnica.com/gadgets/2018/10/google-home-hub-review-a-

minimum-viable-product-with-potential;

https://www.smartwatchspecifications.com/Products/fitbit-versa-3-smart-watch-specs-review.

          74.     Google Assistant is built-in to the Google Accused Products, including the Pixel

Products, the Nest Products, and the Fitbit Products, and including the hardware and software to

accept          audio    inputs        and      create      audio      outputs.       See,       e.g.,

https://assistant.google.com/platforms/phones/;

https://money.cnn.com/2017/04/20/technology/google-home-voice-recognition/index.html;

https://www.cnet.com/home/smart-home/every-google-assistant-command-for-your-nest-

speaker-or-display; https://www.fitbit.com/global/us/technology/voice.

          75.     For example, the Pixel Products in conjunction with Google Assistant include both

a           top          and           bottom            microphone.               See,          e.g.,

https://support.google.com/pixelphone/answer/7157629?hl=en. One or more of the Nest Products



    Case No. 6:21-cv-571-ADA                       21                         AMENDED COMPLAINT
         Case 6:21-cv-00571-ADA Document 23 Filed 08/11/21 Page 22 of 26




and the Fitbit Products similarly include microphones and audio output devices.

https://money.cnn.com/2017/04/20/technology/google-home-voice-recognition/index.html;

https://www.cnet.com/home/smart-home/every-google-assistant-command-for-your-nest-

speaker-or-display; https://www.fitbit.com/global/us/technology/voice.

         76.   In providing the Google Accused Products in conjunction with Google Assistant,

Google provides a voice-enabled device operatively connected to a computer that is configured to

receive speech commands from users, as discussed above.

         77.   In providing the Google Accused Products in conjunction with Google Assistant,

Google provides at least one instruction set stored in a database operatively connected to the

computer, where the instruction set includes at least one internet address that identifies the location

of at least one remote system. In the Google Accused Products, the at least one remote system is

configured     to    execute     at     least   one     pre-selected    function.         See,    e.g.,

https://developers.google.com/search/docs/beginner/how-search-works (discussing crawling and

indexing);                     https://www.google.com/search/howsearchworks/crawling-indexing;

https://www.pocket-lint.com/apps/news/google/137722-what-is-google-assistant-how-does-it-

work-and-which-devices-offer-it;        https://support.google.com/assistant/answer/7314909?hl=en;

https://www.tomsguide.com/round-up/best-google-assistant-commands;

https://www.techradar.com/news/9-things-google-assistant-can-do-that-you-may-not-know-

about.

         78.   In providing the Google Accused Products in conjunction with Google Assistant,

Google provides a speech command to the speaker-independent speech recognition engine that

corresponds to the instruction set. For example, when a user states a speech command, Google

provides that speech command to the speaker-independent speech recognition engine, and the

speech command corresponds to some instruction set, as shown in the sources cited above. See

also                                  https://support.google.com/googlenest/answer/7072091?hl=en;

https://www.cnet.com/home/smart-home/google-home-and-google-nest-link-these-weather-




 Case No. 6:21-cv-571-ADA                       22                          AMENDED COMPLAINT
         Case 6:21-cv-00571-ADA Document 23 Filed 08/11/21 Page 23 of 26




services-for-the-most-accurate-forecast;         https://cognitiveseo.com/blog/17398/google-answer-

box; https://moz.com/blog/how-to-rank-on-google-home.

         79.   The speaker-independent speech recognition engine in the Google Accused

Products in conjunction with Google Assistant assigns said speech command to a recognition

grammar, said speech command and said recognition grammar corresponding to said instruction

set.           See,         e.g.,       https://support.google.com/googlenest/answer/7072091?hl=en;

https://cognitiveseo.com/blog/17398/google-answer-box;                          https://www.pocket-

lint.com/apps/news/google/137722-what-is-google-assistant-how-does-it-work-and-which-

devices-offer-it;                         https://support.google.com/assistant/answer/7314909?hl=en;

https://www.tomsguide.com/round-up/best-google-assistant-commands;

https://www.techradar.com/news/9-things-google-assistant-can-do-that-you-may-not-know-

about.

         80.   In providing the Google Accused Products in conjunction with Google Assistant,

Google transmits the speech command to the speaker-independent speech recognition engine. For

example, when a user states a speech command, Google provides that speech command to the

speaker-independent speech recognition engine, and the speech commands correspond to some

instruction         set.,           including      to        functions              See,        e.g.,

https://support.google.com/googlenest/answer/7072091?hl=en;

https://www.cnet.com/home/smart-home/google-home-and-google-nest-link-these-weather-

services-for-the-most-accurate-forecast;         https://cognitiveseo.com/blog/17398/google-answer-

box;           https://moz.com/blog/how-to-rank-on-google-home;                 https://www.pocket-

lint.com/apps/news/google/137722-what-is-google-assistant-how-does-it-work-and-which-

devices-offer-it.

         81.   The speaker-independent speech recognition engine in the Google Accused

Products in conjunction with Google Assistant receives the speech command and selects the

corresponding recognition grammar upon receiving the speech command.                       See, e.g.,

https://support.google.com/googlenest/answer/7072091?hl=en;



 Case No. 6:21-cv-571-ADA                         23                        AMENDED COMPLAINT
         Case 6:21-cv-00571-ADA Document 23 Filed 08/11/21 Page 24 of 26




https://cognitiveseo.com/blog/17398/google-answer-box;                        https://www.pocket-

lint.com/apps/news/google/137722-what-is-google-assistant-how-does-it-work-and-which-

devices-offer-it;                    https://support.google.com/assistant/answer/7314909?hl=en;

https://www.tomsguide.com/round-up/best-google-assistant-commands;

https://www.techradar.com/news/9-things-google-assistant-can-do-that-you-may-not-know-

about.

         82.    The computer in the Google Accused Products in conjunction with Google

Assistant retrieves the instruction set corresponding to the recognition grammar selected by the

speaker-independent        speech       recognition       engine.             https://www.pocket-

lint.com/apps/news/google/137722-what-is-google-assistant-how-does-it-work-and-which-

devices-offer-it;                    https://support.google.com/assistant/answer/7314909?hl=en;

https://www.tomsguide.com/round-up/best-google-assistant-commands;

https://www.techradar.com/news/9-things-google-assistant-can-do-that-you-may-not-know-

about.

         83.    The computer in the Google Accused Products in conjunction with Google

Assistant accesses the at least one remote system identified by the instruction set to prompt the at

least one remote system to execute at least one preselected function. The at least one remote system

in the Google Accused Products in conjunction with Google Assistant executes the at least one

pre-selected function, as discussed above.

         84.    Parus has been damaged by the infringement of the claims of the ’455 Patent by

Google. Parus is entitled to recover from Google the damages sustained by Parus as a result of

Google’s wrongful acts.

                                    PRAYER FOR RELIEF

         WHEREFORE, Parus request the Court grant the relief set forth below:

         A.     Enter judgment that Google has directly infringed, and continues to directly

infringe, one or more claims of the ’705 Patent, ’941 Patent, and/or ’455 Patent;




 Case No. 6:21-cv-571-ADA                      24                         AMENDED COMPLAINT
        Case 6:21-cv-00571-ADA Document 23 Filed 08/11/21 Page 25 of 26




       B.      Temporarily, preliminarily, or permanently enjoin Google, its parents, subsidiaries,

affiliates, divisions, officers, agents, servants, employees, directors, partners, representatives, all

individuals and entities in active concert and/or participation with them, and all individuals and/or

entities within their control from engaging in the aforesaid unlawful acts of patent infringement;

       C.      Order Google to account for and pay damages caused to Parus by Google’s

unlawful acts of patent infringement;

       D.      Award Parus increased damages and attorney fees pursuant to 35 U.S.C. §§ 284

and 285;

       E.      Award Parus the interest and costs incurred in this action; and

       F.      Grant Parus such other and further relief, including equitable relief, as the Court

deems just and proper.

                                  DEMAND FOR JURY TRIAL

       Plaintiff demands a jury trial for all issues deemed to be triable by a jury.



    Dated: August 11, 2021                        Respectfully submitted,


                                                  By /s/ Michael N. McNamara w/permission
                                                  Andrea L. Fair
                                                  Michael N. McNamara – Lead Counsel
                                                  Massachusetts BBO No. 665885
                                                  MMcNamara@mintz.com
                                                  Michael T. Renaud
                                                  Massachusetts BBO No. 629783
                                                  MTRenaud@mintz.com
                                                  Sean M. Casey
                                                  Massachusetts BBO No. 705197
                                                  SMCasey@mintz.com
                                                  MINTZ LEVIN COHN FERRIS GLOVSKY
                                                  AND POPEO PC
                                                  One Financial Center
                                                  Boston, MA 02111
                                                  Tel: 617-542-6000
                                                  Fax: 617-542-2241
                                                  www.mintz.com



 Case No. 6:21-cv-571-ADA                       25                          AMENDED COMPLAINT
        Case 6:21-cv-00571-ADA Document 23 Filed 08/11/21 Page 26 of 26




                                               Of Counsel:

                                               T. John Ward, Jr.
                                               Texas State Bar No. 00794818
                                               E-mail: jw@wsfirm.com
                                               Andrea L. Fair
                                               Texas State Bar No. 24078488
                                               E-mail: andrea@wsfirm.com
                                               Claire Abernathy Henry
                                               Texas State Bar No. 24053063
                                               Email: claire@wsfirm.com
                                               Charles Everingham IV
                                               Texas State Bar No. 00787447
                                               Email: ce@wsfirm.com
                                               WARD, SMITH & HILL, PLLC
                                               1507 Bill Owens Parkway
                                               Longview, Texas 75604
                                               (903) 757-6400 (telephone)
                                               (903) 757-2323 (facsimile)

                                               Attorneys for Plaintiff Parus Holdings Inc.

                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing document

has been served on August 11, 2021 to all counsel of record who are deemed to have consented

to electronic service via the Court’s CM/ECF system.

                                                   /s/ Andrea L. Fair
                                                   Andrea L. Fair




 Case No. 6:21-cv-571-ADA                    26                         AMENDED COMPLAINT
